Citation Nr: 0126151	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for insomnia. 

5.  Entitlement to service connection for a throat disorder.  

6.  Entitlement to service connection for a right foot 
disorder.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

8.  Entitlement to an initial compensable evaluation for a 
left flat foot.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from September 1989 to November 1992 and with the 
United States Army from October 1994 to December 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The original rating 
decision on appeal was promulgated by the North Little Rock, 
Arkansas RO.  The RO located in Reno, Nevada currently has 
jurisdiction.  In June 1997, the RO denied service connection 
for PTSD, a bilateral knee disorder, insomnia, a throat 
disorder, and a right foot disorder.  The RO also determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  Finally, the RO granted service 
connection for a left foot disability (flat foot) and 
assigned a non-compensable evaluation.  The veteran has 
perfected appeals with the denials of service connection and 
also with the initial disability evaluation assigned for the 
left foot disability.  

The issues on appeal were originally before the Board in 
April 2000 when they were remanded in order to afford the 
veteran a hearing before the undersigned Member of the Board.  

The issues of entitlement to service connection for PTSD, a 
left knee disorder, a right knee disorder, insomnia, a throat 
disorder, and a right foot disorder as well as the issue of 
entitlement to an initial compensable evaluation for the left 
foot disability are addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  In a decision dated in September 1993, the RO denied 
entitlement to service connection for lumbosacral strain.

2.  The evidence received subsequent to the RO's September 
1993 rating decision does not bear directly and substantially 
upon the specific matter under consideration; is cumulative 
or redundant; and is by itself or in connection with evidence 
previously assembled not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether New and Material Evidence has Been Submitted to 
Reopen the Claim of Entitlement to Service Connection for a 
Low Back Disorder.

Factual Background

A review of the service medical records reveals that in a 
Report of Medical History completed by the veteran in October 
1995, he denied having or ever having had recurrent back 
pain.  In a clinical record dated July 1996, the veteran 
reported that he experienced recurrent back pain, but only 
after excessive standing, walking or intensive lifting.  In a 
Report of Medical History completed by the veteran in October 
1996, he indicated that he had or had had recurrent back 
pain.  On the report of a medical examination which was 
conducted in October 1996, it was noted that clinical 
evaluation of the spine was normal.  Mechanical low back pain 
was reported.  

In a statement which was received at the RO in March 1993, 
the veteran reported that he injured his back in June 1991 
while lifting a pump.  He indicated that he sought medical 
treatment at that time and was given pain medication.  

The veteran failed to report for a VA examination scheduled 
in August 1993.  

By rating decision dated in June 1993, the RO denied service 
connection for lumbosacral strain.  The RO found that an in-
service injury was not demonstrated by the evidence of 
record.  The veteran was informed of the June 1993 rating 
decision in September 1993.  He did not appeal the denial of 
service connection which became final in September 1994.  

The evidence added to the record subsequent to the June 1993 
rating decision is set out below.  

VA outpatient treatment records have been received.  In 
January 1997, the veteran reported that he had had 
intermittent low back pain for approximately six years.  He 
indicated that he was beaten by Military Police in September 
1996.  The assessment at that time was mechanical low back 
pain.  In April 1997, he reported that he injured his back in 
a helicopter crash in 1995.  No treatment or diagnosis was 
reported at that time.

The veteran testified before the undersigned Member of the 
Board in August 2001.  He reported that his back injury was 
the result of heavy lifting he performed while on active duty 
with both the United States Air Force and the United States 
Army.  He alleged that he sought treatment for his back 
during both his periods of active duty service.  He reported 
that he had lumbar strain.  He was not consulting a doctor 
for his back pain at the time of the hearing.  The first time 
he sought treatment for his back disorder after his discharge 
was in December or January of 1997.  He also consulted with a 
private doctor in June or September 1998 but he could not 
remember the doctor's name.  

Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2001).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that the prior holdings in Justus and Evans that the evidence 
is presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

Preliminary Matter

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
as well as the laws and regulations pertaining to reopening 
claims.  

Analysis


The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The claim was originally 
denied in September 1993 as an in-service back injury was not 
demonstrated by the evidence of record.  

The pertinent evidence submitted subsequent to the September 
1993 rating decision consists of some VA outpatient treatment 
records and the veteran's allegations and testimony regarding 
his back injury.  The VA outpatient treatment records are new 
but not material.  The evidence reflects current treatment 
for a low back disorder and also includes the veteran's self-
reported history as to the etiology of the back disorder.  
The Court has held that additional evidence, which consists 
of records of post-service treatment that do not indicate in 
any way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The fact 
that a veteran's statements were transcribed by health care 
providers does not turn such statements into competent 
medical evidence.  The Court has noted that '[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  This 
evidence does not link a current back disorder to active 
duty.  

The veteran's hearing testimony is new but not material.  The 
veteran testified that his current back disorder was the 
result of heavy lifting he performed during his two tours of 
active duty.  While the veteran is competent to testify as to 
the symptomatology he experiences, he is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (lay testimony is competent only when it regards 
features or symptoms of injury or illness); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause).  The veteran's opinion as to 
the etiology of his low back disorder is without probative 
value.  

The evidence submitted subsequent to the September 1993 
rating decision which denied service connection for a low 
back disorder does not bear directly and substantially upon 
the specific matter under consideration, is cumulative and 
redundant; and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claim of entitlement to service connection for a low back 
disorder has not been reopened.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a low back disorder 
has not been reopened and the appeal is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App.  384 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The veteran has testified that he 
currently has symptomatology associated with left and right 
knee disorders, insomnia, a throat disorder and a right foot 
disorder as a result of active duty.  Associated with the 
claims files are clinical records which include complaints of 
knee pain, complaints of insomnia, complaints of a throat 
disorder, and treatment for a right foot disorder.  Thus 
there is of record, competent lay or medical evidence of 
current disabilities or persistent or recurrent symptoms of a 
disability and lay evidence indicating that the disability or 
symptoms may be related to active duty.  The veteran has not 
been afforded a VA examination in order to determine the 
extent and etiology of the claimed disorders.  The claims 
files do not contain sufficient evidence of record to decide 
if the symptomatology alluded to by the veteran was incurred 
in or aggravated by active duty.  In this situation, the VCAA 
mandates that VA examinations be obtained in order to assist 
the veteran with his claims.  

With regard to the PTSD claim, the Board notes the veteran 
has been diagnosed with PTSD.  However, the stressors which 
were relied upon when diagnosing the disorder were not 
reported.  The veteran has testified as to in-service 
stressors he was exposed to including being subjected to 
sniper fire and to Scud Missile attacks.  These stressors 
have not been verified.  Under the provisions for direct 
service connection for PTSD, 60 Fed. Reg. 32807-32808 (1999) 
(codified at 38 C.F.R. § 3.304(f)), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board finds that there is currently no 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  The RO must attempt to verify 
the veteran's claimed stressors.  If such verification is 
obtained, the veteran must then be afforded a VA examination 
based solely on the verified in-service stressors in order to 
determine if the veteran has PTSD as a result of his active 
duty experiences.  

The veteran has claimed entitlement to an initial compensable 
evaluation for a left foot disability.  He has never been 
afforded a VA examination to determine the nature and extent 
of the disability.  The Court has held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  

Accordingly, the issues of entitlement to service connection 
for PTSD, a left knee disorder, a right knee disorder, 
insomnia, a throat disorder, and a right foot disorder as 
well as the claim of entitlement to an initial compensable 
evaluation for a left foot disability are remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the veteran supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for PTSD, a left knee disorder, a right 
knee disorder, insomnia, a throat 
disorder, a right foot disorder and a 
left foot disability.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
left knee disorder, right knee disorder, 
insomnia, throat disorder, or right foot 
disorder found on examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated to reflect review of 
this information.  All necessary tests 
and studies should be performed.  

The examiner should be requested to 
clearly indicate whether diagnoses of a 
left knee disorder, a right knee 
disorder, insomnia, a throat disorder, or 
a right foot disorder, is/are warranted 
and, if so, the examiner should offer an 
opinion as to whether it is as likely as 
not that any such disorder(s) found on 
examination was/were incurred in or 
aggravated by active duty.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and extent of the 
service-connected left foot disability.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated to reflect review of 
this information.  All necessary tests 
and studies should be performed.  The 
rating criteria for evaluation of the 
left foot disability should be provided 
to the examiner and the examiner is 
requested to comment on the presence or 
absence of any pertinent symptomatology.  

4.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

5.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors. 

This summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, for verification.  Any additional 
development recommended by those offices 
should be accomplished by the RO.  

The USASCRUR should be requested to 
provide any corroborating evidence of the 
claimed incidents and any indication of 
the veteran's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.  
The USASCRUR must be asked to respond, in 
the affirmative or negative, as to the 
verification of the occurrence of each of 
the veteran's claimed in-service 
stressors as set out in summary to be 
prepared by the RO as directed by 
paragraph 3 above. 

6.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

7.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination, if 
possible by a psychiatrist who has not 
previously examined him, in order to 
determine whether he has PTSD and, if so, 
its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time, as well as the 
consequences of his failing to report.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination and the examination report 
must be annotated in this regard.  

The examiner should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between his/her 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  

With regard to PTSD, the RO must specify 
for the examiner the stressor(s) that it 
has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify:

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



